DETAILED ACTION
Remarks
Applicant presents a communication filed 30 November 2021 responsive to the 30 August 2021 non-final Office action.
With the communication, Applicant adds new claim 9.
Claims 1 and 4-9 remain pending. Claims 1 and 8 are the independent claims.
Any unpersuasive arguments are addressed in the “Response to Arguments” section below. Any new ground(s) of rejection set forth herein were necessitated by Applicant’s amendments.  THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant argues with respect to claim 1 that Adams does not disclose a processor configured to extract software or a processor configured to execute setting of the new software because a technician manually performs the recommended updates. (Remarks, p. 4 last par. – p. 5 par. 1).
Examiner respectfully disagrees that Adams does not disclose a processor configured to extract software and points out that Adams’ determination of a list of recommended updates was cited as teaching these features, not installation of those updates. The list is explicitly described by Adams as being determined (extracted) by a program (i.e., processor) and including “software updates.” (Adams at par. [0010]). Installing the updates manually does not alter the manner in which they were extracted or change the fact that they are software.
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Note too that providing an automatic or mechanical means to replace a manual activity which accomplishes the same result is not sufficient to distinguish over the prior art. See M.P.E.P. § 2144.04(B)(III).
Applicant then argues with respect to claim 1 that the fact that Meulemans discloses a specific upgrade does not render obvious it obvious to modify Adams to extract software for updates because Adams provides a list of recommended updates to manually install. (Remaks, p. 5 par. 2).
Examiner respectfully points out in response that the combination set forth in the rejection does not include modifying Adams with Meulemans to extract software for updates. Adams already teaches extracting software for updates for the reasons set forth above. 
These arguments are accordingly unpersuasive. 
Applicant’s arguments with respect to the remaining claims by virtue of their similarity with claim 1 or dependence from claim 1 are unpersuasive for the same reasons.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Schroeder (US 2019/0129707) (art of record – hereinafter Schroeder) in view of Adams et al. (US 2008/0040495) (art of record – hereinafter Adams) in view of Muelemans et al. (US 
2005/0132348) (art of record – hereinafter Muelemans).

As to claim 1, Schroeder discloses an update system that updates software set in a numerical controller to new software, comprising: 
a processor (e.g., Schroeder, pars. [0053-0054]) to,
acquire specific information retained by the numerical controller as device specific information from the numerical controller, (e.g.,  Schroeder, par. [0064] disclose components 110, 120, 130, 140 are IoT devices; par. [0048] discloses the IoT device may be configured as a controller; par. [0049] discloses such a controller may be configured as a CNC “(computerized numerical control)” controller; par. [0067] discloses code 200 that can be stored on and executed by one of IoT devices [numerical controller] 110, 120, 130, 140; par. [0068] discloses the program code is made up of components 210, 220, 230, 240, 250; par. [0069] discloses component have fields for update-specific information [device specific information]; par. [0089] discloses update-specific information [device specific information] of the component field 241 is transmitted to the cloud)
the numerical controller (see above) and
to execute setting of the new software in the numerical controller (e.g., Schroeder, par. [0089] discloses if an update is available, it is transmitted to the IoT device in step 326. After the update has been performed [setting of the new software has been executed in the 
Schroeder does not explicitly disclose: to extract candidates of software for update on the basis of the acquired device specific information; the extracting of a candidate of a first software for update being based on a type and version of general software in the numerical controller and an extension set in the numerical controller, where the candidate of the first software for update is a newer version than a current version of the first software, select the new software to be set in the numerical controller from the extracted candidates of software for update, and the selected new software.
However, in an analogous art, Adams discloses to,
extract candidates of software for update on the basis of the acquired device specific information; (e.g., Adams, par. [0011]: client program 40 supplies current configuration information [device specific information] of computer 10 to server 60. Server program 90 determines a list of updates recommended for the current configuration of computer 10 [the updates being candidates at least because they are not yet installed, only suitable for installation]) the extracting of a candidate of a first software for update being based on a type and version of general software in the controller and an extension set in the controller, (e.g., Adams, par. [0010]: the configuration information includes operating system [general software] type and version and software applications and versions [extension set] currently installed in computer [controller]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schroeder, which discloses acquiring information retained by a numerical controller for updating software components of the numerical controller, 
Further, in analogous art, Muelemans discloses:
 where the candidate of the first software for update is a newer version than a current version of the first software, (e.g., Muelemans, par. [0037]: reference is made to software updates that may refer to a specific upgrade of a software application, e.g., an upgrade of a media player version 6.0 to media player version 7.0)
select the new software to be set in the controller from the extracted candidates of software for update; (e.g., Muelemans, Fig. 11 and associated text, par. [0096] discloses each update is respectively associated with selection mechanisms 1103 and 1104 for receiving a user selection of the updates) and 
the selected new software (see immediately above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schroeder/Adams, which discloses a numerical controller and extracting candidate updates for the controller, by incorporating a candidate being a newer version than a current version and selection of new software to be set in the controller from the extracted candidates, as taught by Muelemans, as Muelemans would provide the advantages of a means of upgrading current software to a new version and means for a user to select which updates they wish to install. (See Muelemans, par. [0037], [0041]).

As to claim 4, Schroeder/Adams/Muelemans discloses the update system according to claim 1 (see rejection of claim 1), Schroeder further discloses wherein the processor is further configured to, 
update the device specific information on the basis of the setting of the new software executed by the update execution unit; (e.g., Schroeder, par. [0089] discloses if an update is available, it is transmitted to the IoT device in step 326. After the update has been performed [setting of the new software has been executed in the numerical controller], component-specific update-specific information in the component filed 241 is updated) and 
output the updated device specific information (e.g., Schroeder, par. [0089] discloses update-specific information [device specific information, updated as set forth above] of the component field 241 is transmitted [outputted] to the cloud; par. [0041] discloses component fields store information about a current version of this as update-specific information).

As to claim 5, Schroeder/Adams/Muelemans discloses the update system according to claim 4 (see rejection of claim 4 above), Schroeder further discloses wherein the processor is further configured to,
store the device specific information (e.g., Schroeder, par. [0089] discloses update-specific information [device specific information, updated as set forth above] of the component field 241 is transmitted to the cloud [where it is necessarily stored]).

As to claim 6, Schroeder/Adams/Muelemans discloses the update system according to claim 1 (see rejection of claim 1 above), Schroeder further discloses the numerical controller (see rejection of claim 1 above) but does not explicitly disclose wherein the processor is further 
However, in an analogous art, Adams discloses:
wherein the processor is further configured to extract the candidates of software for update by, 
identifying a first extension of the software set in the controller, (e.g., Adams, par. [0002]: computers often need updates to software components already resident in the computer ir installation of new software components; par. [0013]: during a later iteration of the foregoing process, server 60 will know what updates have already been installed in computer 10 and need not be installed again) and 
extracting another extension as a candidate based on the first extension (e.g., Adams, par. [0013]: during a later iteration of the foregoing process, server 60 will know what updates have already been installed in computer 10 and need not be installed again; par. [0011]: server program 90 determines a list of updates recommended for the current configuration of computer 10; par. [0010]: the configuration information includes software applications and versions currently installed in computer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schroeder, which discloses updating extensions in a numerical controller, by incorporating identifying extensions set in the controller and extracting another extension as a candidate based on the first extension, as taught by Adams, as Adams would provide the advantages of a means of determining candidate updates which are compatible 

As to claim 7, Schroeder/Adams/Muelemans discloses the update system according to claim 1 (see rejection of claim 1 above), Schroeder further discloses the numerical controller (see rejection of claim 1 above) but does not explicitly disclose wherein the processor is further configured to extract the candidates of software for update by, determining that a new version of software available for update is not suitable based on an extension already set in the numerical controller, and excluding the new version of the software from the candidates based on the determining.  
However, in an analogous art, Adams discloses
wherein the processor is further configured to extract the candidates of software for update by,
 determining that a new version of software available for update is not suitable based on an extension already set in the controller, (e.g., Adams, par. [0010]: the configuration information includes operating system type and version and software applications and versions [extension set] currently installed in computer; Fig. 2A and associated text, par. [0011]: client program 40 supplies current configuration information of computer 10 to server 60. Server program 90 determines a list of updates [new version of software] recommended for the current configuration of computer 10 (step 1 10) [and see figure, at step 110, program 90 determines software which is “compatible” [suitable] with configuration, the implication being that some other software is determined to be incompatible])   and 
excluding the new version of the software from the candidates based on the determining (see immediately above, software not in the list of recommended updates being excluded).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schroeder, which discloses updating extensions in a numerical controller, by incorporating determining that a new version of software available for update is not suitable based on an extension already set in the controller and excluding the new version of the software form the candidates based on the determining, as taught by Adams, as Adams would provide the advantage of a means of only recommending updates which are compatible with the controller. (See Adams, par. [0007]).

As to claim 8, it is a system claim reciting the same limitations as claim 1. Those limitations are taught or obvious in view of Schroeder/Adams/Muelemans as set forth above with respect to that claim.
Schroeder/Adams does not, however, explicitly disclose the additional “to display a list of extracted candidates, at least one of the extracted candidates being displayed with at least one correction or function of the software for update, and receiving a selection of the new software from the list” limitations of the claim.
However, in analogous art, Muelemans discloses to:
display a list of extracted candidates, at least one of the extracted candidates being displayed with at least one correction or function of the software for update, (e.g., Muelemans, Fig. 11 and associated text, par. [0011] discloses Fig. 11 illustrates one example of a Web page 1100 displaying an example of data associated with the updates [updates in a list, see and
 receiving a selection of the new software from the list (e.g., Muelemans, Fig. 11 and associated text, par. [0096] discloses each update is respectively associated with selection mechanisms 1103 and 1104 for receiving a user selection of the updates).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schroeder/Adams, which discloses extracting candidates, by incorporating displaying a list of candidates with at least one correction or function of the software for update, as taught by Muelemans, as Muelemans would provide the advantage of a means of describing the functionality of the updates to be selected to the user. (See Muelemans, Fig. 11 and par. [0096]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Schroeder (US 2019/0129707) in view of Adams (US 2008/0040495) in view of Muelemans (US 
2005/0132348) in further view of Modi et al. (US 2017/0115978) (art made of record – hereinafter Modi).

	As to claim 9, Schroeder/Adams/Muelemans discloses the update system according to claim 1 as well as the numerical controller (see rejection of claim 1 above) but does not explicitly disclose: wherein the processor is further configured to, determine whether the setting of the selected new software is successful or unsuccessful, and when determining the setting of the selected new software is unsuccessful, restore the software set in the numerical controller.

	However, in an analogous art, Modi discloses wherein the processor is further configured to, 
	determine whether the setting of the selected new software is successful or unsuccessful, (e.g., Modi, par. [0065]: a failure action is an action to be taken if an upgrade fails; par. [0088]: the application upgrade 604 may be an upgrade of an application from an old version to a new version) and
	when determining the setting of the selected new software is unsuccessful, restore the software set in the controller (e.g., Modi, par. [0065]: a failure action may include automatic rollback to a previous version of the application; par. [0016]: rolled back refers to returning a node to a previous state, such as state that existed prior to initiating an upgrade; par. [0015]: upgrades of cluster nodes; par. [0035]: node 234 may be any form of computing device, such as computing device 100 of Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the setting of new software in a numerical of Schroeder/Adams/ Muelemans, by incorporating restoring a previous software set in the controller when determining that the setting of the new software is unsuccessful, as taught by Modi, as Modi would provide the advantages of a means of ensuring an application works properly and a means of addressing an upgrade failure. (See Modi, pars. [0001], [0065]). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD AGUILERA whose telephone number is (571)270-5186.  The examiner can normally be reached on M-F 9:30AM - 6PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TODD AGUILERA/Primary Examiner, Art Unit 2196